DETAILED ACTION
This Office Action is in response to the filing of an amendment to the claims on 10/30/2020. As per the amendments, claims 1-2, 4, 6-8, 11, 20, and 44-50 have been amended, claim 19 has been cancelled, and claims 51-56 have been added. Thus, claims 1-2, 4, 6-8, 11, 13-16, 20, and 44-56 are pending in the application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “first position” as first seen in claim 1 line 10, “first center of rotation” as first seen in claim 1 line 11, “second position” as first seen in claim 1 line 24, and “second center of rotation” as seen in claim 1 lines 28-29.
Claim Objections
Claims 1 and 48 are objected to because of the following informalities: 
Claim 1 lines 11-12 recites the language “first center of rotation, the first center of rotation not coinciding with a center of rotation of the target joint.” Examiner suggests changing to read -- first center of rotation, whereby the first center of rotation not coinciding with a center of rotation of the target joint-- to include a “whereby” clause so that it is clear that the Applicant does not intend to claim the target joint, which a part of a human body.
Claim 48 line 2 recites the language “and strap.” Examiner suggests changing to read --and a strap-- in order to correct a typographical error.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “driver unit” in claim 8 line 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 50 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 50 recites the limitation “certain directions/orientations” in lines 2 and 3. It is unclear whether or not this is intended to be read as “directions and orientations,” “directions or orientations,” or a combination thereof. Further, “certain directions/orientations is indefinite as it is unclear how many different directions/orientations are being referred to.
Any remaining claims are rejected for being dependent on a rejected claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-7, 13-16, 44, and 53-56 are rejected under 35 U.S.C. 103 as being unpatentable over Carignan et al. (US Pat. 7,862,524) in view of Perry et al. (US Pub. 2008/0009771).
Regarding claim 1, Carignan discloses a device for guiding and detecting motions of a target joint (apparatus 1 in Fig. 1, located about the shoulder joint located at 21, which guides and detects motions of a person’s wrist, the wrist being the target joint), the device comprising: 
Carignan does not have a detailed description of the controller including a processing unit, nor the motion at the second position having 3-DOF around the second center of rotation.
However, Perry teaches a similar exoskeleton device for generating movement in a user’s limbs, where a controller includes a processor (see [0145] lines 5-25 where a processor is included within a signal processing part of a controller, and performs the task of taking the inputs from the sensed readings and calculating required values in order to issue commands to the powered joints), and where a second position has a 3-DOF motion around a second center of rotation (see Figs. 3 and 5 where a wrist portion of an exoskeleton arm that is connected to a shoulder portion, moves about 3-axes (axes 5-7 in Fig. 3), by means of a plurality of joints (see joints 5-7 in Fig. 5, where it is also understood that pronation/supination of the forearm causes pronation/supination of the wrist as seen in [0066]), where a second position is the connection between the wrist and the joints in Fig. 5, with a center of rotation between joints 5-7 coinciding with the center of rotation of the wrist of the user).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller and wrist exoskeleton of Carignan to include a processor and have 3-DOF motion about the wrist by additional joints as taught by Perry, as it would provide a processor for the signal outputs from the sensors in order to more accurately and responsively control the actuators of the device, as well as providing full wrist functionality to mimic everyday movements (Perry; see [0083] lines 14-16) in order to 
Regarding claim 2, the modified Carignan device has everything as claimed, including a motion detection and feedback unit in communication with the motion generator and the controller (Carignan; see load cells 43 in Fig. 8 and incremental encoders 36 and absolute encoders 37 in Fig. Fig. 9, which communicate with the motion generator by being in physical contact with it, and the controller must receive the signals in order for them to be read), the motion detection and feedback unit comprising a plurality of sensors (Carignan; load cells 43 in Fig. 8 and the encoders 36 and 37 are a plurality of sensors) to detect a position and/or an orientation of the at least one actuators and the first plurality of joints of the motion generator and a position and/or an orientation of the target joint (Carignan; see Col. 7 lines 11-20 where the encoders are used to measure the angular position of the joints 8-13 as seen in Fig. 1, such that determining the angular position of the joints provides the angular position of the actuators 9-11, as well as actuators 12-13 which are situated around the target wrist joint and thus also gives the angular position of the target joint), wherein the motion detection and feedback unit feeds the detected signals of corresponding position and orientation to the controller (Perry; see [0145] lines 5-25 where the processor of the controller receives values outputted from the sensors, which includes joint kinematics from encoders (seen in [0146] lines 5-6) for sensing orientation and position of the joint; and thus the processor in the modified Carignan device receives data regarding position and/or orientation from the encoders).
Regarding claim 4, the modified Carignan device has everything as claimed, including the motion transfer and target interfacing unit further comprising at least one motion transfer 
Regarding claim 6, the modified Carignan device has everything as claimed, including the at least one actuator is a rotary actuator or a linear actuator (Carignan; see Fig. 1 where rotational joints 9-11 which are the plurality of actuators are rotary actuators, as they rotate).
Regarding claim 7, the modified Carignan device has everything as claimed, including at least one of the first plurality of joints or the one or more additional joints is a passive joint (Carignan; see Fig. 1 where rigid link 7 which is one of the first plurality of joints is a passive joint as it is unpowered and rotates about its connections).
Regarding claim 13, the modified Carignan device has everything as claimed, including the target joint comprises a 3-DOF rotational joint or a quasi 3-DOF rotational joint (Perry; see Figs. 3 and 5 where the target joint is the wrist, which is a 3-DOF joint).

Regarding claim 15, the modified Carignan device has everything as claimed, including the target joint is at least one of a wrist joint (Perry; see Figs. 3 and 5 where the target joint is the wrist).
Regarding claim 16, the modified Carignan device has everything as claimed, including a means to mount and secure the motion guiding device to a user (Carignan; see Fig. 1 where apparatus 1 is held onto a user by at least handgrip 15).
Regarding claim 44, the modified Carignan device has everything as claimed, including the plurality of sensors comprises at least one of a rotary encoder (Carignan; see Col. 7 lines 15-20 where the encoders are measuring an angular position, and are thus rotary encoders).
Regarding claim 53, the modified Carignan device as modified in claim 1 has everything as claimed, including a device for guiding and detecting motions of a target joint (Carignan; apparatus 1 in Fig. 1, located about the shoulder joint located at 21, which guides and detects motions of a person’s wrist, the wrist being the target joint), the device comprising: a motion generator (Carignan; see the part of apparatus 1 in Fig. 1 that includes rotational joints 9-11) a plurality of joints interconnected together (Carignan; see rigid links 3-4 and 2 and 7 in Fig. 1); wherein a coordinated action of the plurality of joints of the motion generator generate a three degree-of-freedom (3-DOF) rotational motion at a first position with a first center of rotation (Carignan; see Fig. 1 where the movement of the rotational joints 9-11 acting in tandem with rigid links 3-4 causes movement of the motion generator device around a center of rotation at the shoulder joint 21, with 3-DOF coinciding with movement about axes 16-18), the first center 
Regarding claim 54, the modified Carignan device has everything as claimed, including a plurality of sensors (Carignan; load cells 43 in Fig. 8 and the encoders 36 and 37 are a plurality of sensors) in communication with the motion generator and the motion transfer and target interfacing unit (Carignan; see load cells 43 in Fig. 8 and incremental encoders 36 and absolute encoders 37 in Fig. 9, which communicate with the motion generator by being in physical contact with it, and the controller must receive the signals in order for them to be read) to detect a position and/or orientation of the first plurality of joints and the one or more additional joints (Carignan; see Col. 7 lines 11-20 where the encoders are used to measure the angular position of the joints 8-13 as seen in Fig. 1, such that determining the angular position of the joints provides the angular position of the actuators 9-11, as well as actuators 12-13 which are situated around the target wrist joint and thus also gives the angular position of the target joint), and a controller in communication with the plurality of sensors (Perry; see [0145] lines 5-25 where the controller is in communication with the sensors), the controller comprising 
Regarding claim 55, the modified Carignan device has everything as claimed, including the motion generator further comprises at least one actuator (Carignan; the rotational joints 9-11 in Fig. 1; and see Col. 5 lines 37-42 where the joints are powered by an actuator module), a driver unit in communication with the at least one actuator (Carignan; see Col. 5 lines 37-42 where the joints are powered by a dc motor or harmonic drive which acts as a driver for the joints) and a controller in communication with the driver unit to control the at least one actuator, the at least one actuator being applied to the plurality of joints (Perry; see [0145] lines 5-25 where the controller communicates with a DC motor to drive the joints).
Regarding claim 56, the modified Carignan device has everything as claimed, including the motion transfer and target interfacing unit further comprises at least one actuator (Carignan; the rotational joints 12-13 in Fig. 1; and see Col. 5 lines 37-42 where the joints are .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Carignan in view of Perry as applied to claim 1 above, and further in view of Craig et al. (US Pub. 2014/0100493).
Regarding claim 8, the modified Carignan device has everything as claimed, including actuators that are controlled by the driver unit and controller (Perry; see [0145] lines 5-25 where the controller which includes the processor controls the driver unit to drive the actuators of the joints).
The modified Carignan device does not have a detailed description of the actuator being lockable by the driver unit and controller to control the locking actions of the at least one actuator to lock a position and/or orientation of the at least one actuator.
However, Craig teaches a similar device where a controller and motor are able to lock the position of a joint and limb (see [0064] where the exoskeleton has a locking system to lock the joint and limb in place as a safety measure, the locking being controller by the CPU and applied motor torque).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of the modified Carignan .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Carignan in view of Perry as applied to claim 1 above, and further in view of Kazerooni et al. (US Pat. 8,070,700).
Regarding claim 11, the modified Carignan device has everything as claimed, including at least one of the additional joints of the motion transfer and target interfacing unit is a rotary actuator (Carignan; see Fig. 1 where rotary joint 13 is driven by a motor, with the motor being an active rotary actuator as seen in Col. 5 lines 38-42), and the rotary actuator being in communication with the driver unit.
The modified Carignan device does not have a detailed description of the at least one linear-motion joint of the motion transfer and target interfacing unit is an active linear actuator (though it is noted that Carignan has a passive linear joint as seen at rigid link 6 in Fig. 1).
However, Kazerooni teaches that an actuator for an exoskeleton device can be an active linear actuator (see Col. 6 lines 5-65 where the actuator can be a linear hydraulic actuator, which is powered and has a stroke length).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the passive linear joint (rigid link 6 in Fig. 1 of Carignan) of the modified Carignan device with a linear hydraulic actuator as taught by Kazerooni, as it provide an automatic means for changing the length of the rigid link as opposed to a manual means, while providing the same function of being able to change the length of the .
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Carignan in view of Perry as applied to claim 1 above, and further in view of Malosio et al. (US Pat. 8,801,639).
Regarding claim 20, the modified Carignan device has everything as claimed, including the at least one linear-motion joint (Carignan; see rigid link 6 in Fig. 1) of the motion transfer and target interfacing unit.
The modified Carignan device does not have a detailed description of the at least one linear-motion joint of the motion transfer and target interfacing unit a cylindrical joint, the cylindrical joint providing a rotating motion and a linear motion.
However, Malosio teaches a similar exoskeleton device where a joint can be a cylindrical joint (see Figs. 1 where movement of an arm exoskeleton includes a joint that causes both translational movement about 38, but also rotational movement about 37, the joint being a cylindrical joint as seen in Col. 5 lines 6-11 as well as Col. 5 lines 45-50) which provides both rotating motion and linear motion (see Col. 5 lines 6-11 and 45-50).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the linear motion joint of the modified Carignan device to be a cylindrical joint as taught by Malosio as it would provide the same translational movement of the linear motion joint to modify the length of the rigid link, while also allowing for rotational movement so that the forearm and wrist can easily undergo pronation and supination.
Claims 45 and 47-52 are rejected under 35 U.S.C. 103 as being unpatentable over Carignan in view of Perry in view of van der Merwe et al. (US Pub. 2012/0010749; hereinafter referred to as “Merwe”).
Regarding claim 45, Carignan discloses a motion capturing and force feedback system comprising a motion guiding and detecting device (apparatus 1 in Fig. 1, located about the shoulder joint located at 21), for detecting and guiding motion of a target joint (apparatus 1 in Fig. 1, which moves about a person’s wrist, the wrist being the target joint) the device comprising: a motion generator (see the part of apparatus 1 in Fig. 1 that includes rotational joints 9-11) comprising, a first plurality of joints interconnected together (see rigid links 3-4 in Fig. 1); a motion transfer and target interfacing unit adapted to be functionally coupled to the motion generator at a first position (see Figs. 1 and 6 where the first position is the connection between the rigid link 5 and the rigid link 4, the first position being that connection between them which couples the motion generator and the motion transfer and target interfacing unit) and the target joint at a second position (see handgrip 15 in Fig. 1 which defines a second position around it that is spaced from the first and connects the motion transfer and target interfacing unit to the wrist), the second position being spaced apart from the first position, the motion transfer and target interfacing unit comprising at least one linear-motion joint (see rigid link 6 in Figs. 1 and 7) comprising a sliding component and a track component (see rigid link 6 in Fig. 7, where the distal portion 29 is a sliding component and proximal portion 30 is a track component), wherein the sliding component is configured to slide along the track component (see Col. 6 lines 66-67 and Col. 7 lines 1-3), one or more additional joints interconnected with the at least one linear-motion joint (see Fig. 1 joints 12-13), mounting means to mount and 
Carignan does not have a detailed description of the controller including a processing unit, nor of the input unit receiving an input signal from the plurality of sensors regarding the positon and/or orientation of the first plurality of joints and the one or more additional joints, nor the motion at the target joint being a 3-DOF motion related to a 3-DOF motion at the second position, nor the processing unit of the controller being configured to calculate a position and/or orientation of the first and second target joints based on the position and/or orientation of the first plurality of joints of the motion generator and the one or more additional joints of the motion transfer and target interfacing unit.
However, Perry teaches a similar exoskeleton device for generating movement in a user’s limbs, where a controller includes a processor (see [0145] lines 5-25 where a processor is included within a signal processing part of a controller, and performs the task of taking the inputs from the sensed readings and calculating required values in order to issue commands to the powered joints), an input unit that receives an input signal from a plurality of sensor regarding position and/or orientation of the joints (see [0145] lines 5-25 and [0146] lines 5-6 where the signal processing includes an input unit to receive inputs from the sensors, such sensors including encoders related to kinematic data of the limbs and thus position/ 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller and wrist exoskeleton of Carignan to include a processor with an input unit and position calculation, as well as 3-DOF motion about the wrist by additional joints as taught by Perry, as it would provide a processor for the signal outputs from the sensors in order to more accurately and responsively control the actuators of the device in response to the sensed data, as well as providing full wrist functionality to mimic everyday movements (Perry; see [0083] lines 14-16) in order to provide rehabilitation/ range of motion therapy to the wrist as well (Perry; see all of [0256] and [0257]). 

However, Merwe teaches a similar exoskeleton system for the arms of a user, where a first and second motion guiding and detecting device are used together around a first and second target joint (see Figs. 84A-84B; and see also [0123] where the robotic assembly has two robotic arms for controlling two separate arms around two separate shoulder joints). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the arm apparatus of the modified Carignan to be duplicated to work on both arms around both shoulders as taught by Merwe as it would enhance the function of the device to simultaneously move two arms at once, increasing efficiency. In the combination, there are now two motion guiding and detecting devices (the device of Carignan in Fig. 1 being duplicated to be simultaneously on the other arm in light of the teachings of Merwe Figs. 84A-84B) around two separate shoulder joints, where both devices are controlled by the controller of Perry (see [0145] lines 5-25).
Regarding claim 47, the modified Carignan device has everything as claimed, including wherein the plurality of sensors comprises at least one rotary encoder (Carignan; see Col. 7 lines 15-20 where the encoders are measuring an angular position, and are thus rotary encoders).
Regarding claim 48, the modified Carignan device has everything as claimed, including the mounting means comprise orthotics configured to mount and secure each of the MGDDs to the subject (Carignan; see Figs. 1 and 11 where the device is attached to the user, by at least 
The modified Carignan device does not have a detailed description of a strap used to secure the MGDD to a patient. 
However, Merwe further teaches a similar device where a series of straps are used to secure the MGDDs to a user (see Fig. 81 and [0227] lines 1-15 where a series of straps are used to secure the device to the user in an adjustable fashion).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mounting means of the modified Carignan device to include a strap system as taught by Merwe, as it would allow for the mounting means to be easily adjustable to fit patients of different body sizes by adjusting the straps.
Regarding claim 49, the modified Carignan device has an MGDD and a controller. 
The modified Carignan device does not have a detailed description of the device being used with an external Virtual Reality of Augmented Reality system, with the first controller being in communication with the VR or AR system. It is noted that Carignan does mention that similar devices are well-known in the art to be used with virtual reality (see Col. 2 lines 23-30).
However, Perry further teaches a similar arm exoskeleton device where a virtual reality system is in communication with the controller (see [0220] lines 5-11 and [0221] lines 1-4 where the device includes a control algorithm that acts in tandem with a haptic virtual reality simulation in order to enhance a therapy for a patient).

Regarding claim 50, the modified Carignan device has everything as claimed, including each of the first and second MGDDs further comprising at least one actuator and a driver unit in communication with the at least one actuator, the at least one actuator and the driver being in communication to the controller, the controller is configured to control each of the first and second MGDDs to apply forces to the MGDDs in certain directions/orientations (Kazerooni; see Col. 12 lines 40-55 where the controller receives and processed input in order to then send control signals to the devices to apply forces to make the devices move in some direction or orientation).
Regarding claim 51, the modified Carignan device has everything as claimed, including wherein at least one of the first or second MGDDs further comprises at least one actuator and a driver unit in communication with the at least one actuator, the at least one actuator and the driver unit being in communication with the controller, the at least one actuator of at least one of the first or second MGDDs being configured to generate and guide at least 1-DOF of the respective first or second target joints.
Regarding claim 52, the modified Carignan device has everything as claimed, including the controller is external and further comprises a motion detection and feedback unit in communication with the plurality of sensors to receive and store data of the positon and/or . 
Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Carignan in view of Perry in view of Merwe as applied to claim 45 above, and further in view of Kazerooni.
Regarding claim 46, the modified Carignan device has everything as claimed, including a controller (Perry; see [0145] lines 5-25).
The modified Carignan device does not have a detailed description of a first and second controller, the first controller in communication with the second controller, the first controller configured to control the motion of the first target joint and the second controller configured to control the motion of the second target joint, the first and second controller configured to coordinate motions of the first and second target joints. 
However, Kazerooni teaches a similar exoskeleton device with a first controller and a second controller (see Col. 12 lines 41-43 where the controller can be split into a plurality of controllers, such as different computers), the first controller is in communication with the second controller (see Col. 12 lines 41-43 where the controller is split into at least two computers which are then in communication with one another), the first controller configured to control the motion of the first target joint and the second controller configured to control the motion of the second target joint (see Col. 12 lines 41-55 where the controller is used to control the motion of the actuators and joints, and thus the second controller which is one of the two computers, is used to take feedback from the sensors and control movement around the second target joint), the first and second controllers configured to coordinate motions of the first and second target joints (see Col. 12 lines 41-55 where the controller which is split into 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of the modified Carignan device to be a first and second controller as taught by Kazerooni as it would allow for the two MGDDs to be separately controlled from one another by separate systems, for better independent movement of each limb.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 45 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, the Carignan reference has been reinterpreted so that the “target joint” is the wrist and not the shoulder, and the Perry reference has been applied to claims 1 and 45 as a teaching reference. In light of the new grounds of rejection, the Applicant’s arguments are considered moot.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D ZIEGLER whose telephone number is (571)272-3349.  The examiner can normally be reached on Mon-Thurs 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW D ZIEGLER/Examiner, Art Unit 3785    

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785